LAW OFFICE OF

}) MICHAEL K. BACHRACH
276 FIFTH AVENUE, SUITE 501
New YORK, N-Y, 10001

TEL. (212) 929-0592 + FAX, (866) 328-1636

 

MICHAEL K, BACHRACH * ms http://www, mbachlaw.com
* admitted in N.Y., MN and D.C, michael@mbachlaw.com

February 24, 2020

By ECF
Hard copy to follow by mail Zié ly )
oO

The Hon. Paul A. Crotty ;

United States District Court [eyo : ( ) Grated
Southern District of New York ¢ —

500 Pearl Street

New York, NY 10007 Op Adbeat
Re: United States v. Tagliaferro, et al. y}
19 Cr. 472 (PAC) “iN nh,

Oss

 

Dear Judge Crotty:

I, along with Richard Rosenberg, represent Salvatore Tagliaferro in United States _v.
Tagliaferro, [9 Cr. 472 (PAC), and write to respectfully request a modification of Mr, Tagliaferro’s
pretrial conditions of release.

Mr, Tagliaferro requests permission to travel to Ocala, Florida, to attend the funeral of his
sister-in-law’s mother, Dolores Sorrentino. Specifically, Mr. Tagliaferro requests permission to
fly to Orlando, Florida, this Thursday, February 27, 2020, returning to New York on Sunday,
March 1, 2020. The funeral will take place on Friday, February 28, 2020, in the East Chapel of
Roberts Funeral Homes in Ocala, Florida, which Mr. Tagliaferro will drive to from Orlando.

I have spoken with Pretrial Services Officer Keyana Pompey and been informed that
Pretrial Services has no objection to the instant application. I have also spoken with Assistant
United States Attorneys Thomas McKay and Jarrod Schaefer who informed both me that the
Government defers to Pretrial Services and Hkewise has no objection.

 

  
 
   
 

     
 
   

écordingly, Defendant Salvatore Tagliaferro, by and through counsel, respectfully >
quests a modification of Mr. Tagliaferro’s pretrial conditions of release to permit him to travel
to and from New York and Florida from Thursday, February 27, 2020, through Sundi
March 1, 2020.

 

Thank you for your time and consideration.
The Hon, Paul A. Crotty
February 24, 2020
Page 2 of 2

Respectfully submitted,
IS/

Michael &, Bachrach
Attorney for Defendant Salvatore Tagliaferro

ce: All parties of record (by ECF)
PTS Officer Keyana Pompey (by email)
